  Case 18-35049       Doc 28   Filed 01/22/20 Entered 01/22/20 15:58:21            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     18-35049
Deborah Lott                                )
                                            )               Chapter: 13
                                            )
                                                            Honorable Deborah L. Thorne
                                            )
                                            )
               Debtor(s)                    )

                            Order Dismissing Case For Material Default

       This matter coming before the Court on Trustee's Motion to Dismiss for Material Default, the
court having heard the facts and the arguments of Counsel,



IT IS HEREBY ORDERED:



      1. This case is dismissed.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: January 22, 2020                                          United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
